                    Case 3:16-cr-00462-CRB Document 565 Filed 05/30/19 Page 1 of 4


              1   KEKER, VAN NEST & PETERS LLP
                  JOHN W. KEKER - # 49092
              2   jkeker@kvn.com
                  JAN NIELSEN LITTLE - # 100029
              3   jlittle@kvn.com
                  BROOK DOOLEY - # 230423
              4   bdooley@kvn.com
                  NIC MARAIS - # 277846
              5   nmarais@keker.com
                  CODY GRAY - # 310525
              6   cgray@keker.com
                  633 Battery Street
              7   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              8   Facsimile:     415 397 7188

              9   Attorneys for Defendant
                  SUSHOVAN HUSSAIN
             10
                                             UNITED STATES DISTRICT COURT
             11
                                            NORTHERN DISTRICT OF CALIFORNIA
             12
                                                SAN FRANCISCO DIVISION
             13
                  UNITED STATES OF AMERICA,                  Case No. 3:16-cr-00462-CRB
             14
                               Plaintiff,                    NOTICE OF MOTION AND MOTION TO
             15                                              MODIFY VOLUNTARY SURRENDER
                        v.                                   DATE, RELEASE PASSPORT TO
             16                                              DEFENSE COUNSEL, AND ALLOW
                  SUSHOVAN HUSSAIN,                          TRAVEL TO PRISON
             17
                               Defendant.                    Date:     June 14, 2019
             18                                              Time:     10:00 a.m.
                                                             Dept.:    Courtroom 6 - 17th Floor
             19                                              Judge:    Hon. Charles R. Breyer
             20

             21

             22

             23

             24

             25

             26

             27

             28

                      NOTICE OF MOTION AND MOTION TO MODIFY VOLUNTARY SURRENDER DATE, RELEASE
                               PASSPORT TO DEFENSE COUNSEL, AND ALLOW TRAVEL TO PRISON
                                                Case No. 3:16-cr-00462-CRB
1328205.v1
                    Case 3:16-cr-00462-CRB Document 565 Filed 05/30/19 Page 2 of 4


              1                               NOTICE OF MOTION AND MOTION

              2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN THIS ACTION:

              3          PLEASE TAKE NOTICE that on June 14, 2019 at 10:00 a.m. or as soon thereafter as

              4   counsel may be heard, in Courtroom 6, 17th Floor of the United States District Court for the

              5   Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

              6   Sushovan Hussain will and hereby does move to modify the voluntary surrender date, to release

              7   his passport to defense counsel, and to allow him travel to prison.

              8          This motion is based upon the following points and authorities, oral argument, and the

              9   pleadings and exhibits on file with the Court.

             10

             11                                                          Respectfully submitted,

             12   Dated: May 30, 2019                                    KEKER, VAN NEST & PETERS LLP
             13

             14                                                    By:   /s/ John W. Keker
                                                                         JOHN W. KEKER
             15                                                          JAN NIELSEN LITTLE
                                                                         BROOK DOOLEY
             16                                                          NIC MARAIS
                                                                         CODY GRAY
             17
                                                                         Attorneys for Defendant
             18                                                          SUSHOVAN HUSSAIN

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                    1
                      NOTICE OF MOTION AND MOTION TO MODIFY VOLUNTARY SURRENDER DATE, RELEASE
                               PASSPORT TO DEFENSE COUNSEL, AND ALLOW TRAVEL TO PRISON
                                                Case No. 3:16-cr-00462-CRB
1328205.v1
                       Case 3:16-cr-00462-CRB Document 565 Filed 05/30/19 Page 3 of 4


              1   I.       REQUEST FOR MODIFICATION OF VOLUNTARY SURRENDER DATE DUE
                           TO PENDING MOTION FOR BAIL PENDING APPEAL
              2

              3            On May 13, 2019, the Court sentenced Mr. Hussain to 60 months’ imprisonment,

              4   Dkt. 560, and ordered that he report to the institution designated by the Bureau of Prisons on or

              5   before 2:00 p.m. on Monday, June 17, 2019. Dkt. 559. The Court denied Mr. Hussain’s request

              6   to be released on bail pending appeal.

              7            On May 14, 2019, Mr. Hussain filed a Notice of Appeal. Dkt. 561. The appeal was

              8   docketed in the Ninth Circuit Court of Appeals on May 15, 2019. United States v. Hussain,

              9   No. 19-10168 (9th Cir. May 15, 2019), Dkt. 1. On May 21, 2019, Mr. Hussain filed in the Court

             10   of Appeals a motion for bail pending appeal and for a stay of forfeiture. See id., Dkt. 2. Pursuant

             11   to Ninth Circuit Local Rule 9-1.2(e), the filing of a motion for bail pending appeal in the Court of

             12   Appeals automatically stays the surrender date. See, e.g., United States v. Fuentes, 946 F. 2d 621,

             13   622 (9th Cir. 1991); United States v. Brattin, 13-CR-0161-JAD, 2015 WL 4716234, *2 (D. Nev.

             14   Aug. 7, 2015).

             15            Under Ninth Circuit Local Rule 9-1.1, the Government has 10 days to respond to

             16   Mr. Hussain’s motion in the Court of Appeals, such that its opposition will be due May 31, 2019.

             17   Mr. Hussain then has seven days to reply, such that his reply brief will be due by June 7, 2019.

             18   Accordingly, it is possible that a decision on Mr. Hussain’s pending Ninth Circuit bail motion

             19   may occur after, or immediately before, the current reporting date of June 17, leaving

             20   Mr. Hussain with no notice of when exactly he ought to report.

             21            To ensure Mr. Hussain’s ability to travel in an orderly and timely fashion to the

             22   designated institution (which the defense hopes will be FCI Allenwood Low in Pennsylvania), we

             23   ask that the Court modify its voluntary surrender order to require that Mr. Hussain report to the

             24   designated institution no later than seven days after the issuance of an order from the Court of

             25   Appeals denying Mr. Hussain’s motion for bail pending appeal.

             26   II.      REQUEST FOR RELEASE OF PASSPORT TO DEFENSE COUNSEL

             27            Mr. Hussain’s defense counsel, John W. Keker, plans to accompany him to report to the

             28   institution designated by the Bureau of Prisons. Assuming that Mr. Hussain is designated to FCI
                                                                   2
                        NOTICE OF MOTION AND MOTION TO MODIFY VOLUNTARY SURRENDER DATE, RELEASE
                                 PASSPORT TO DEFENSE COUNSEL, AND ALLOW TRAVEL TO PRISON
                                                  Case No. 3:16-cr-00462-CRB
1328205.v1
                    Case 3:16-cr-00462-CRB Document 565 Filed 05/30/19 Page 4 of 4


              1   Allenwood Low, Mr. Hussain and Mr. Keker will need to fly to Newark, New Jersey, and then

              2   drive three hours to Allenwood, Pennsylvania. To board a plane, Mr. Hussain will need his

              3   passport. Accordingly, we request that the Court order Pretrial Services to release Mr. Hussain’s

              4   passport to Mr. Keker one business day before he and Mr. Hussain leave San Francisco to travel

              5   to the designated facility. Mr. Keker will keep the passport in his possession or control at all

              6   times. Once Mr. Hussain is in custody, we will make a motion for exoneration of bail and

              7   permanent release of the passport.

              8   III.     REQUEST TO ALLOW TRAVEL TO PRISON
              9            As one of the conditions of his release, Mr. Hussain has not been allowed to travel outside

             10   the Northern District of California and has been required to stay away from airports. So that he

             11   can report to prison by the required date, Mr. Hussain now requests an order stating that he is

             12   allowed to (1) be present at an airport; (2) fly from San Francisco International Airport to Newark

             13   Liberty International Airport; and (3) be present outside of the Northern District of California as

             14   he travels from San Francisco to Allenwood, Pennsylvania.

             15

             16                                                         Respectfully submitted,

             17   Dated: May 30, 2019                                   KEKER, VAN NEST & PETERS LLP
             18

             19                                                  By:    /s/ John W. Keker
                                                                        JOHN W. KEKER
             20                                                         JAN NIELSEN LITTLE
                                                                        BROOK DOOLEY
             21                                                         NIC MARAIS
                                                                        CODY GRAY
             22
                                                                        Attorneys for Defendant
             23                                                         SUSHOVAN HUSSAIN

             24

             25

             26

             27

             28
                                                                   3
                         NOTICE OF MOTION AND MOTION TO MODIFY VOLUNTARY SURRENDER DATE, RELEASE
                                  PASSPORT TO DEFENSE COUNSEL, AND ALLOW TRAVEL TO PRISON
                                                   Case No. 3:16-cr-00462-CRB
1328205.v1
